                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      NELIDA PRADO,
                                                                                          Case No. 18-cv-02405-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER
                                  10     EQUIFAX INFORMATION SERVICES                     Re: Dkt. No. 64
                                         LLC,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant Equifax Information Services LLC’s (“Equifax”)

                                  15   objection to Magistrate Judge Beeler’s March 22, 2019 discovery order. Dkt. 64. The

                                  16   matter is fully briefed and suitable for decision without oral argument. Having read the

                                  17   parties’ papers and carefully considered their arguments and the relevant legal authority,

                                  18   and good cause appearing, the court hereby rules as follows.

                                  19                                         BACKGROUND

                                  20          Plaintiff Nelida Prado alleges two causes of action against Equifax: violations of

                                  21   (1) the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and (2) the California

                                  22   Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785.1 et seq. Compl.

                                  23          Briefly stated, plaintiff alleges that Equifax merged her credit information together

                                  24   with her sister’s information, thereby creating a “mixed file” that inaccurately reported her

                                  25   credit history. Compl. ¶¶ 12–15. Equifax supplied plaintiff’s creditors with her sister’s

                                  26   credit report, which resulted in plaintiff’s credit limits being reduced even though her

                                  27   actual credit history was perfect. Id. ¶¶ 28–29.

                                  28          Equifax served the following discovery request on plaintiff:
                                  1                    REQUEST FOR PRODUCTION NO. 21
                                                       All documents relating or referring to whether you suffered
                                  2                    mental distress, embarrassment, humiliation, mental anguish,
                                                       mental distress or any similar types of injury as a result of the
                                  3                    conduct alleged in this suit, including treatment records,
                                                       prescriptions, diagnosis, invoices, statement or bills from
                                  4                    doctors, counselors, therapists or other persons that provided
                                                       treatment as a result of such alleged injury.
                                  5

                                  6    Dkt. 66 at 2; Joint Discovery Letter Br., Dkt. 52 at 3.

                                  7             On March 14, 2019, the parties filed a joint discovery letter brief. Dkt. 52. In that

                                  8    letter, the parties disputed production of two categories of materials: (1) gynecological

                                  9    and sexual-history records; and (2) plaintiff’s employment file. Judge Beeler held a

                                  10   hearing on the matter on March 21, 2019. Dkt. 61.

                                  11            On March 22, 2019, Judge Beeler issued an order. Dkt. 62. First, with respect to

                                  12   the gynecological and sexual-history records, Judge Beeler reviewed the records in
Northern District of California
 United States District Court




                                  13   camera, found “they contain no discussions of stress or other emotional distress,” and

                                  14   determined the records were therefore not relevant. Id. at 3. Because the records are

                                  15   not relevant, they need not be produced. Defendant does not object to that portion of the

                                  16   order.

                                  17            Second, with respect to plaintiff’s employment records, Judge Beeler ordered

                                  18   Prado to produce the portions of her employment file “related to the impact Equifax’s

                                  19   alleged credit misreporting had on her work, in lieu of her entire employment file.” Id. at

                                  20   8. Specifically, the judge found that Equifax did not request portions of plaintiff’s

                                  21   employment file showing emotional distress caused by sources other than Equifax. Id.

                                  22   (“Records of issues (if any) with Ms. Prado’s work performance or missed work for other

                                  23   reasons are not covered by Equifax’s request.”). As a result, some portions of Prado’s

                                  24   employment file could be responsive to Equifax’s discovery request, and some portions

                                  25   would not be responsive. To the extent Equifax sought production of the entire

                                  26   employment record because some portion of it was discoverable, Judge Beeler found

                                  27   good cause under Rule 26(c)(1) to limit production to the responsive portions of the

                                  28   employment file. Id. at 8–9 (“Prado may redact or withhold those portions of her
                                                                                       2
                                  1    employment file unrelated to the impact Equifax’s alleged credit misreporting had on her

                                  2    work.”).

                                  3             On April 5, 2019, Equifax filed objections to the discovery order. Dkt. 64. On April

                                  4    11, 2019, this court issued a scheduling order allowing plaintiff to file a response.

                                  5    Dkt. 65. On April 19, 2019, plaintiff filed a response to defendant’s objections. Dkt. 66.

                                  6                                             DISCUSSION

                                  7    A.       Legal Standard

                                  8             Magistrate judge rulings on nondispositive motions may be set aside or modified

                                  9    by the district court only if found to be “clearly erroneous” or “contrary to law.” Fed. R.

                                  10   Civ. P. 72(a). A finding of fact is clearly erroneous if the court has a definite and firm

                                  11   conviction that a mistake has been committed. Burdick v. Commissioner, 979 F.2d 1369,

                                  12   1370 (9th Cir. 1992). A magistrate judge’s legal conclusions are reviewed de novo to
Northern District of California
 United States District Court




                                  13   determine whether they are contrary to law. See United States v. McConney, 728 F.2d

                                  14   1195, 1200–01 (9th Cir. 1984); Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal.

                                  15   2010).

                                  16   B.       Analysis

                                  17            Defendant’s objections present two issues. First, the court considers whether

                                  18   plaintiff’s employment records are responsive to defendant’s Request for Production

                                  19   Number 21. Second, given that those records are responsive, the court considers

                                  20   whether plaintiff can withhold portions of her employment records.

                                  21            1.     The Discovery Request

                                  22            The magistrate judge interpreted the plain language of Equifax’s discovery request

                                  23   to determine the scope of materials that are responsive to it. This court reviews that legal

                                  24   conclusion de novo.

                                  25            Equifax requested “All documents relating or referring to whether [plaintiff] suffered

                                  26   mental distress, embarrassment, humiliation, mental anguish, mental distress or any

                                  27   [similar] types of injury as a result of the conduct alleged in this suit[.]” Dkt. 52 at 3;

                                  28   Dkt. 66 at 2. Plaintiff seeks damages based on her alleged mental distress, and she
                                                                                       3
                                  1    intends to prove those damages in part based on the negative effects Equifax’s actions

                                  2    had on her employment. Dkt. 52 at 3 (“when questioned about her damages in her

                                  3    deposition, she testified that not only did she miss work due to stress but her

                                  4    performance at her job was negatively impacted by Equifax”).

                                  5           Defendant’s Request for Production Number 21 seeks all documents “relating or

                                  6    referring to whether” Prado suffered mental distress “as a result of the conduct alleged in

                                  7    this suit[.]” Dkt. 52 at 3 (emphasis added); Dkt. 66 at 2. The plain language of the

                                  8    request seeks materials that tend to show Equifax’s conduct caused Prado’s mental

                                  9    distress as well as materials that tend to show Equifax’s conduct did not cause Prado’s

                                  10   mental distress. Limiting the request to include only materials affirmatively showing that

                                  11   Equifax caused mental distress would read the word “whether” out of the request. If

                                  12   something other than Equifax caused Prado’s work performance to suffer, that cause
Northern District of California
 United States District Court




                                  13   would “relate” to “whether” her distress was “a result” of Equifax’s actions because it

                                  14   would tend to show her distress was a result of something else.

                                  15          Therefore, Prado’s employment file is responsive to Equifax’s request, including

                                  16   portions that tend to show an absence of mental distress and portions that relate to work

                                  17   performance issues or missed work for reasons other than Equifax’s alleged actions.

                                  18          2.     Whether Plaintiff Can Withhold Portions of Her Employment File

                                  19          Judge Beeler’s order required plaintiff to produce all responsive portions of her

                                  20   employment file. Contrary to defendant’s interpretation, the order did not permit Prado to

                                  21   withhold responsive portions that Prado considered irrelevant. It allowed withholding or

                                  22   redacting only those portions that Judge Beeler determined were unresponsive. Dkt. 62

                                  23   at 8–9 (“Prado may redact or withhold those portions of her employment file unrelated to

                                  24   the impact Equifax’s alleged credit misreporting had on her work”). Given this order’s

                                  25   explanation that Prado’s employment file is responsive to Equifax’s request, Prado

                                  26   cannot withhold portions of it.

                                  27          To the extent plaintiff contends that she should be granted a protective order

                                  28   allowing her to withhold responsive employment records because they contain private
                                                                                    4
                                  1    information (see Dkt. 66 at 3), the court is not persuaded. The protective order already

                                  2    entered in this case is sufficient to protect plaintiff’s privacy interests in her employment

                                  3    file.

                                  4            IT IS SO ORDERED.

                                  5    Dated: May 6, 2019

                                  6
                                                                                     PHYLLIS J. HAMILTON
                                  7                                                  United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
